EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the purchase of shares on the NASDAQ Global Market.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 5/5/20111 Purchase 5/6/20112 Purchase 5/9/20113 Purchase 5/10/20114 Purchase 5/11/20115 Purchase 5/12/20116 Purchase 5/13/20117 Purchase 5/16/20118 Purchase 5/17/20119 Purchase 5/18/201110 Purchase 5/19/201111 Purchase 5/20/201112 Purchase 5/23/201113 Purchase 5/24/201114 Purchase 5/25/201115 Purchase 1This transaction was executed in multiple trades at prices ranging from $11.42 - 11.70. 2This transaction was executed in multiple trades at prices ranging from $11.45 - 11.58. 3This transaction was executed in multiple trades at prices ranging from $10.91 - 11.26. 4This transaction was executed in multiple trades at prices ranging from $11.47 - 11.61. 5This transaction was executed in multiple trades at prices ranging from $11.54 - 11.69. 6This transaction was executed in multiple trades at prices ranging from $11.49 - 11.75. 7This transaction was executed in multiple trades at prices ranging from $11.35 - 11.75. 8This transaction was executed in multiple trades at prices ranging from $11.32 - 11.47. 9This transaction was executed in multiple trades at prices ranging from $11.25 - 11.40. 10This transaction was executed in multiple trades at prices ranging from $11.35 - 11.40. 11This transaction was executed in multiple trades at prices ranging from $11.30 - 11.49. 12This transaction was executed in multiple trades at prices ranging from $11.37 - 11.51. 13This transaction was executed in multiple trades at prices ranging from $11.26 - 11.32. 14This transaction was executed in multiple trades at prices ranging from $11.27 - 11.32. 15This transaction was executed in multiple trades at prices ranging from $11.30 - 11.36. Date Type Price Shares 5/26/201116 Purchase 5/27/201117 Purchase 5/31/201118 Purchase 6/1/201119 Purchase 6/2/201120 Purchase 6/3/201121 Purchase 6/6/201122 Purchase 6/7/201123 Purchase 6/8/201124 Purchase 6/9/201125 Purchase 6/10/201126 Purchase 6/13/201127 Purchase 6/14/201128 Purchase 6/15/201129 Purchase 6/16/201130 Purchase 6/17/201131 Purchase 6/27/201132 Purchase 6/28/201133 Purchase 16 This transaction was executed in multiple trades at prices ranging from $11.33 - 11.37. 17 This transaction was executed in multiple trades at prices ranging from $11.25 - 11.27. 18 This transaction was executed in multiple trades at prices ranging from $11.40 - 11.42. 19 This transaction was executed in multiple trades at prices ranging from $11.35 - 11.40. 20 This transaction was executed in multiple trades at prices ranging from $10.81 - 11.25. 21 This transaction was executed in multiple trades at prices ranging from $10.75 - 10.96 22 This transaction was executed in multiple trades at prices ranging from $10.72 - 10.82. 23 This transaction was executed in multiple trades at prices ranging from $10.73 - 10.80. 24 This transaction was executed in multiple trades at prices ranging from $10.55 - 10.78. 25 This transaction was executed in multiple trades at prices ranging from $10.80 - 10.90. 26 This transaction was executed in multiple trades at prices ranging from $10.72 - 10.92. 27 This transaction was executed in multiple trades at prices ranging from $10.65 - 10.75. 28 This transaction was executed in multiple trades at prices ranging from $10.44 - 10.80. 29 This transaction was executed in multiple trades at prices ranging from $10.51 - 10.60. 30 This transaction was executed in multiple trades at prices ranging from $10.65 - 10.70. 31 This transaction was executed in multiple trades at prices ranging from $10.54 - 10.65. 32 This transaction was executed in multiple trades at prices ranging from $10.47 - 10.74. 33 This transaction was executed in multiple trades at prices ranging from $10.55 - 10.70.
